Wait, J.
The plaintiff was injured by slipping upon some grapes in a dark common passageway in premises occupied by her husband as a tenant at will. At the letting, it was understood that the tenant and another who occupied a tenement opening upon the passage were to take turns in cleaning the passage. It contained no stairs and was used only by these two tenants. Later the plaintiff complained to the defendant landlord, who, apparently, also lived in the premises, of the failure of the other tenant to do her share; and refused to attend to the cleaning. The defendant, it was testified, declared she would see that it was cleaned. Once in a great while the defendant “came down and cleaned it.” “She said she would come down and clean it if it got very bad, that it was up to Mrs. Petti (the other tenant) to clean it.” The plaintiff cleaned it about a month before the accident. A witness testified that he had often seen grapes on the floor in the hall.
Assuming the foregoing to be true, it does not make out a case for the plaintiff. The rule of law which requires landlords to care for the safety of common passageways does not place upon them the burden of finding and removing objects placed therein by the forces of nature, or by the acts of other persons which do not render them structurally defective. As was said in Watkins v. Goodall, 138 Mass. 533, 536, “He would be hable for negligently leaving a coal scuttle in a *185dangerous position, but not for not removing one so placed by another person.” Caruso v. Lebowich, 251 Mass. 477, 479. There is nothing here to show when the grapes appeared in the passage, or that the defendant had anything to do with them, or knew anything of them. There is nothing to show negligence in regards to them. O’Leary v. Smith, 255 Mass. 121. Palladino v. De Stefano, 258 Mass. 12. If any agreement subsequent to the letting was made by the defendant, it was without consideration, and no liability would exist in the circumstances of this case. Bell v. Siegel, 242 Mass. 380. There is nothing in Flanagan v. Welch, 220 Mass. 186,193, cited by the plaintiff, which sustains her contention. The language relied on applies to the rule there discussed, and is not applicable here. See Washburn v. B. F. Owens Co. 258 Mass. 446, 450.
The order directing the verdict for the defendant was right.

Exceptions overruled.